Exhibit 10.1

ELEVENTH AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

THIS ELEVENTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is entered into as of October 13, 2016, by and among WELLS FARGO
BANK, NATIONAL ASSOCIATION, as agent (“Agent”) for the Lenders (as defined in
the Credit Agreement referred to below), the Lenders party hereto, and NUVERRA
ENVIRONMENTAL SOLUTIONS, INC., a Delaware corporation (“Borrower”).

WHEREAS, Borrower, Agent, and Lenders are parties to that certain Amended and
Restated Credit Agreement dated as of February 3, 2014 (as amended, restated,
modified or supplemented from time to time, the “Credit Agreement”); and

WHEREAS, Agent, Lenders and Borrower have agreed to amend the Credit Agreement
in certain respects.

NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:

1. Defined Terms. Unless otherwise defined herein, capitalized terms used herein
and not otherwise defined shall have the meanings ascribed to such terms in the
Credit Agreement.

2. Effective Date Amendments to Credit Agreement. In reliance upon the
representations and warranties of Borrower set forth in Section 8 below, and
subject to the satisfaction of the conditions to effectiveness set forth in
Section 6 below, the Credit Agreement is hereby amended as follows:

(a) Section 6.14 of the Credit Agreement is hereby amended to replace the
reference to “October 14, 2016” with “November 4, 2016” in lieu thereof.

3. Post-Effective Date Amendments to Credit Agreement. In reliance upon the
representations and warranties of Borrower set forth in Section 8 below, and
subject to the satisfaction of the conditions to effectiveness set forth in
Section 7 below, the Credit Agreement is hereby amended as follows:

(a) Section 6.14 of the Credit Agreement is hereby amended to replace the
reference to “November 4, 2016” with “November 30, 2016” in lieu thereof.

(b) Schedule 1.1 of the Credit Agreement is hereby amended to amend and restate
clause (v) in its entirety to read as follows:

(v) Indebtedness under the Term Loan Documents in an aggregate principal amount
not to exceed $34,000,000, plus any interest required or permitted to be paid in
kind under and pursuant to the Term Loan Documents.



--------------------------------------------------------------------------------

4. Effectiveness of the Amendment; Continuing Effect. Except as expressly set
forth in Sections 2 and 3 of this Amendment, nothing in this Amendment shall
constitute a modification or alteration of the terms, conditions or covenants of
the Credit Agreement or any other Loan Document, or a waiver of any other terms
or provisions thereof, and the Credit Agreement and the other Loan Documents
shall remain unchanged and shall continue in full force and effect, in each case
as amended hereby. This Amendment is a Loan Document.

5. Reaffirmation and Confirmation. Borrower hereby ratifies, affirms,
acknowledges and agrees that the Credit Agreement and the other Loan Documents
to which it is a party represent the valid, enforceable and collectible
obligations of Borrower, and further acknowledges that there are no existing
claims, defenses, personal or otherwise, or rights of setoff whatsoever with
respect to the Credit Agreement or any other Loan Document. Borrower hereby
agrees that this Amendment in no way acts as a release or relinquishment of the
Liens and rights securing payments of the Obligations. The Liens and rights
securing payment of the Obligations are hereby ratified and confirmed by
Borrower in all respects.

6. Conditions to Effectiveness of Effective Date Amendments. The Amendments set
forth in Section 2 shall become effective upon the satisfaction of each of the
following conditions precedent, in each case satisfactory to Agent in all
respects (the “Effective Date”):

(a) Agent shall have received a copy of this Amendment executed and delivered by
Agent, the Lenders party hereto, and the Loan Parties; and

(b) no Default or Event of Default shall have occurred and be continuing on the
date hereof or as of the Effective Date.

7. Conditions to Effectiveness of Post-Effective Date Amendments. The Amendments
set forth in Section 3 shall become effective upon the satisfaction of each of
the following conditions precedent, in each case satisfactory to Agent in all
respects:

(a) Agent shall have received a copy of this Amendment executed and delivered by
Agent, the Lenders party hereto, and the Loan Parties, and the amendments set
forth in Section 2 shall have become effective;

(b) on or prior to November 4, 2016, Agent shall have received an executed copy
of an amendment to the Pari Passu Intercreditor Agreement, and such other
documents or instruments reasonably required by Agent, each in form and
substance satisfactory to Agent;

(c) on or prior to November 4, 2016, Agent shall have received the proceeds of
the “Additional Term Loan Debt” (as defined below) in an amount not less than
$10,000,000, which proceeds shall have been applied to pay down the outstanding
Revolving Loans; and

(d) no Default or Event of Default shall have occurred and be continuing on the
date hereof or as of the date of the effectiveness of this Amendment.

“Additional Term Loan Debt” means additional Indebtedness of Borrower and its
Subsidiaries under the Term Loan Documents on the same terms and conditions as
the Term Loan Debt in

 

-2-



--------------------------------------------------------------------------------

existence as of the date hereof or on such other terms and conditions that are
acceptable to Agent and the Required Lenders.

8. Representations and Warranties. In order to induce Agent and Lenders to enter
into this Amendment, Borrower hereby represents and warrants to Agent and
Lenders that:

(a) after giving effect to this Amendment, all representations and warranties
contained in the Loan Documents to which Borrower is a party are true, correct
and complete in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of the date
of this Amendment, as though made on and as of such date (except to the extent
that such representations and warranties relate solely to an earlier date, in
which case such representations and warranties shall be true, correct and
complete in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of such
earlier date);

(b) no Default or Event of Default has occurred and is continuing; and

(c) this Amendment and the Loan Documents, as amended hereby, constitute legal,
valid and binding obligations of Borrower and are enforceable against Borrower
in accordance with their respective terms, except as enforcement may be limited
by equitable principles or by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or limiting creditors’ rights generally.

9. Additional Term Loan Debt.

(a) It shall constitute an immediate Event of Default under the Credit Agreement
if Borrower has not received the Additional Term Loan Debt in an amount not less
than $10,000,000 for application to the Revolving Loans on or before November 4,
2016, on terms and conditions satisfactory to Agent.

10. Miscellaneous.

(a) Expenses. Borrower agrees to pay on demand all reasonable out-of-pocket
costs and expenses of Agent (including reasonable attorneys’ fees) incurred in
connection with the preparation, negotiation, execution, delivery and
administration of this Amendment and all other instruments or documents provided
for herein or delivered or to be delivered hereunder or in connection
herewith. All obligations provided herein shall survive any termination of this
Amendment and the Credit Agreement as amended hereby.

(b) Choice of Law and Venue; Jury Trial Waiver; Reference Provision. Without
limiting the applicability of any other provision of the Credit Agreement or any
other Loan Document, the terms and provisions set forth in Section 12 of the
Credit Agreement are expressly incorporated herein by reference.

(c) Counterparts. This Amendment may be executed in any number of counterparts,
and by the parties hereto on the same or separate counterparts, and each such

 

-3-



--------------------------------------------------------------------------------

counterpart, when executed and delivered, shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same
Amendment. Delivery of an executed counterpart of this Amendment by
telefacsimile or other electronic method of transmission shall be equally
effective as delivery of an original executed counterpart of this Agreement.

(d) Severability. Each provision of this Amendment shall be severable from every
other provision of this Amendment for the purpose of determining the legal
enforceability of any specific provision.

11. Release.

(a) In consideration of the agreements of Agent and Lenders contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, each of Borrower and each Guarantor that executes a
Consent and Reaffirmation to this Amendment, on behalf of itself and its
successors, assigns, and other legal representatives (Borrower, each Guarantor
and all such other Persons being hereinafter referred to collectively as the
“Releasors” and individually as a “Releasor”), hereby absolutely,
unconditionally and irrevocably releases, remises and forever discharges Agent,
Issuing Bank and Lenders, and their successors and assigns, and their present
and former shareholders, Affiliates, subsidiaries, divisions, predecessors,
directors, officers, attorneys, employees, agents and other representatives
(Agent, Issuing Bank, each Lender and all such other Persons being hereinafter
referred to collectively as the “Releasees” and individually as a “Releasee”),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set-off, demands and liabilities whatsoever (individually, a “Claim” and
collectively, “Claims”) of every name and nature, known or unknown, suspected or
unsuspected, both at law and in equity, which any Releasor may now or hereafter
own, hold, have or claim to have against the Releasees or any of them for, upon,
or by reason of any circumstance, action, cause or thing whatsoever which arises
at any time on or prior to the day and date of this Amendment, in any way
related to or in connection with the Credit Agreement, or any of the other Loan
Documents or transactions thereunder or related thereto.

(b) Each of Borrower and each Guarantor that executes a Consent and
Reaffirmation to this Amendment understands, acknowledges and agrees that the
release set forth above may be pleaded as a full and complete defense and may be
used as a basis for an injunction against any action, suit or other proceeding
which may be instituted, prosecuted or attempted in breach of the provisions of
such release.

(c) Each of Borrower and each Guarantor that executes a Consent and
Reaffirmation to this Amendment agrees that no fact, event, circumstance,
evidence or transaction which could now be asserted or which may hereafter be
discovered shall affect in any manner the final, absolute and unconditional
nature of the release set forth above.

[Signature Page Follows]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.

 

NUVERRA ENVIRONMENTAL SOLUTIONS, INC., as Borrower By:  

/s/ Mark Johnsrud

Name: Mark Johnsrud Title: CEO

 

Signature Page to Eleventh Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as Agent and as a Lender

By:  

/s/ Zachary S. Buchanan

Name: Zachary S. Buchanan Title: Authorized Signatory

 

Signature Page to Eleventh Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Lauren Trussell

Name: Lauren Trussell Title: Vice President

 

Signature Page to Eleventh Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

CITIZENS BANK OF PENNSYLVANIA, as a Lender By:  

/s/ John F. Kendrich

Name: John F. Kendrich Title: Officer

 

Signature Page to Eleventh Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

CAPITAL ONE BUSINESS CREDIT CORP., as a Lender By:  

/s/ Edward Behnen

Name: Edward Behnen Title: Director

 

Signature Page to Eleventh Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

CONSENT AND REAFFIRMATION

Each of the undersigned (each a “Guarantor”) hereby (i) acknowledges receipt of
a copy of the foregoing Eleventh Amendment to Amended and Restated Credit
Agreement (terms defined therein and used, but not otherwise defined, herein
shall have the meanings assigned to them therein); (ii) consents to Borrower’s
execution and delivery thereof; (iii) agrees to be bound thereby, including
Section 11 of the foregoing Eleventh Amendment to Amended and Restated Credit
Agreement; and (iv) affirms that nothing contained therein shall modify in any
respect whatsoever any Loan Documents to which the undersigned is a party and
reaffirms that each such Loan Document is and shall continue to remain in full
force and effect. Although each Guarantor has been informed of the matters set
forth herein and has acknowledged and agreed to same, each Guarantor understands
that Agent and Lenders have no obligation to inform such Guarantor of such
matters in the future or to seek such Guarantor’s acknowledgment or agreement to
future consents, amendments or waivers, and nothing herein shall create such a
duty.

 

HECKMANN WATER RESOURCES CORPORATION By:  

/s/ Mark Johnsrud

Name: Mark Johnsrud Title: CEO HECKMANN WATER RESOURCES (CVR), INC. By:  

/s/ Mark Johnsrud

Name: Mark Johnsrud Title: CEO 1960 WELL SERVICES, LLC By:  

/s/ Mark Johnsrud

Name: Mark Johnsrud Title: CEO

 

Consent and Reaffirmation to Eleventh Amendment to Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

HEK WATER SOLUTIONS, LLC By:  

/s/ Mark Johnsrud

Name: Mark Johnsrud Title: CEO APPALACHIAN WATER SERVICES, LLC By:  

/s/ Mark Johnsrud

Name: Mark Johnsrud Title: CEO BADLANDS POWER FUELS, LLC, a Delaware limited
liability company By:  

/s/ Mark Johnsrud

Name: Mark Johnsrud Title: CEO BADLANDS POWER FUELS, LLC, a North Dakota limited
liability company By:  

/s/ Mark Johnsrud

Name: Mark Johnsrud Title: CEO LANDTECH ENTERPRISES, L.L.C. By:  

/s/ Mark Johnsrud

Name: Mark Johnsrud Title: CEO

 

Consent and Reaffirmation to Eleventh Amendment to Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

BADLANDS LEASING, LLC By:  

/s/ Mark Johnsrud

Name: Mark Johnsrud Title: CEO IDEAL OILFIELD DISPOSAL, LLC By:  

/s/ Mark Johnsrud

Name: Mark Johnsrud Title: CEO NUVERRA TOTAL SOLUTIONS, LLC By:  

/s/ Mark Johnsrud

Name: Mark Johnsrud Title: CEO NES WATER SOLUTIONS, LLC By:  

/s/ Mark Johnsrud

Name: Mark Johnsrud Title: CEO HECKMANN WOODS CROSS, LLC By:  

/s/ Mark Johnsrud

Name: Mark Johnsrud Title: CEO

 

Consent and Reaffirmation to Eleventh Amendment to Amended and Restated Credit
Agreement